EXHIBIT 10.2

 

SETTLEMENT AGREEMENT

 

This SETTLEMENT AGREEMENT (this "Agreement"), dated this 20 day of July, 2015,
is entered into by and among eCrypt Technologies, Inc. d/b/a Ecrypt Technologies
Inc., a Colorado corporation ("Ecrypt"), and Whonon Trading S.A. ("Whonon"). 

 

RECITALS

 

WHEREAS, Ecrypt has designated and issued a total of 5,000,000 shares of Series
A Convertible Preferred Stock (the "Preferred Stock");

 

WHEREAS, Whonon currently holds 1,783,000 shares of Preferred Stock (the
"Preferred Stock");

 

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
parties hereto desire for Whonon to return all of the Preferred Stock to the
Company immediately for cancellation in consideration of the issuance of Ecrypt
common stock to Whonon as set forth herein.

 

AGREEMENT

 

 NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
partial waivers set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

 

1. Issuance of Common Stock. Ecrypt agrees to immediately issue 16,938,500
shares of Ecrypt common stock to Whonon. 

 

2. Cancellation of Preferred Stock. Whonon agrees to immediately return all
shares of Preferred Stock to Ecrypt for cancellation. Whonon hereby agrees to
surrender the stock certificate(s) representing the Preferred Stock to the Board
of Directors of Ecrypt upon the execution of this Agreement duly endorsed and
medallion guaranteed, and hereby agrees that the Preferred Stock shall be
returned to Ecrypt's registrar and transfer agent for cancellation.

 

3. No Admission. Nothing in this Agreement shall be deemed or construed as an
admission of liability or wrongdoing on the part of either party to this
Agreement.

 

4. Governing Law. This Agreement shall be governed and construed under the laws
of the State of Colorado.

 

5. Modifications; Waivers. No purported amendment or modification of this
Agreement shall be effective unless it is in writing and signed by all parties
hereto. No claimed waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party to be charged.

 

6. Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to the subject matter hereof. No representations, oral or
otherwise, express or implied, other than those specifically contained in this
Agreement, have been made between the parties.

 

  1

 

 

7. Counterparts. This Agreement may be executed in one or more subparts or
counterparts, with actual, electronic or facsimile signatures, each of which
shall be deemed an original, but all of which, together, shall be deemed to
constitute a single document. For all purposes in this Agreement, a facsimile or
electronic signature shall be deemed as acceptable as an original signature and
shall be treated as such.

 

8. Costs of Enforcement. If either party is required to retain legal counsel in
order to enforce this Agreement, with or without the commencement of a formal
legal action, such party shall be entitled to recover its attorneys' fees and
costs from the breaching party.

 

9. No Third-Party Beneficiaries. This Agreement is entered into by the parties
for the exclusive benefit of the parties and their respective successors,
assigns and affiliated persons referred to herein. Except and only to the extent
provided by applicable statute, no creditor or other third party shall have any
rights under this Agreement.

 

10. Further Acts. The parties shall promptly take such further acts and execute
such other documents as shall be necessary to carry out the intent of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

 





ECRYPT:

 

Ecrypt Technologies, Inc.

   

By:

/s/ Thomas A. Cellucci

Name:

Thomas A. Cellucci

Title:

CEO

    

WHONON:

     

Whonon Trading S.A.



    

By:

/s/ Neil Yeatman

Name:

Neil Yeatman

Title:

Secretary



 

 

2

--------------------------------------------------------------------------------